                 Case 15-15182             Doc 38   Filed 02/12/19 Entered 02/12/19 11:41:29        Desc Main
                                                     Document     Page 1 of 10




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              ANGELA P. CANNON                                §     Case No. 15-15182
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      N. Neville Reid, Trustee, chapter 7 trustee, submits this Final Account, Certification that
              the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 0.00                                Assets Exempt: 20,240.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 12,393.92           Claims Discharged
                                                                    Without Payment: 231,907.10

              Total Expenses of Administration: 9,625.44


                      3) Total gross receipts of $ 22,019.36 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 22,019.36 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 15-15182             Doc 38    Filed 02/12/19 Entered 02/12/19 11:41:29            Desc Main
                                                  Document     Page 2 of 10




                                                  CLAIMS            CLAIMS                 CLAIMS                CLAIMS
                                                SCHEDULED          ASSERTED               ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                         $ NA                $ NA                  $ NA                     $ NA

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA             9,625.44              9,625.44                 9,625.44

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                  NA                    NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                  NA                    NA                       NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                             157,700.00           86,601.02             86,601.02                12,393.92

TOTAL DISBURSEMENTS                               $ 157,700.00         $ 96,226.46           $ 96,226.46           $ 22,019.36


                  4) This case was originally filed under chapter 7 on 04/29/2015 . The case was pending
          for 44 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 12/19/2018                        By:/s/N. Neville Reid, Trustee
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 15-15182             Doc 38      Filed 02/12/19 Entered 02/12/19 11:41:29                     Desc Main
                                                      Document     Page 3 of 10




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

PERSONAL INJURY CASE - CAR ACCIDENT                                          1242-000                                          22,019.36

TOTAL GROSS RECEIPTS                                                                                                          $ 22,019.36
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                           UNIFORM             $ AMOUNT
                                                                                                     TRAN. CODE              PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                        $ NA
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.     SCHEDULED                                                    CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE     (from Form 6D)

NA            NA                                    NA                    NA                   NA                    NA               NA

TOTAL SECURED CLAIMS                                                     $ NA                 $ NA                 $ NA              $ NA


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 15-15182             Doc 38         Filed 02/12/19 Entered 02/12/19 11:41:29        Desc Main
                                                        Document     Page 4 of 10




                                          UNIFORM
                                                             CLAIMS            CLAIMS             CLAIMS
               PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                           SCHEDULED          ASSERTED           ALLOWED
                                           CODE

N. NEVILLE REID                            2100-000                    NA            2,951.94        2,951.94           2,951.94


FOX SWIBEL LEVIN & CARROLL
LLP                                        3110-000                    NA            6,673.50        6,673.50           6,673.50

TOTAL CHAPTER 7 ADMIN. FEES                                         $ NA           $ 9,625.44       $ 9,625.44        $ 9,625.44
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS            CLAIMS             CLAIMS
               PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                           SCHEDULED          ASSERTED           ALLOWED
                                           CODE

NA: NA                                           NA                    NA                 NA               NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                          $ NA                $ NA             $ NA              $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                               CLAIMS            CLAIMS
                                                 UNIFORM
                                                             SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                              (from Form      (from Proofs of    ALLOWED
                                                  CODE
                                                                  6E)             Claim)

NA           NA                                       NA                NA                  NA              NA              NA

TOTAL PRIORITY UNSECURED                                               $ NA               $ NA             $ NA            $ NA
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 15-15182             Doc 38      Filed 02/12/19 Entered 02/12/19 11:41:29       Desc Main
                                                    Document     Page 5 of 10




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Bk Of Amer P.O. Box 17054
            Wilmington, DE 19884                                  770.00                 NA             NA            0.00


            Caliber Home Loans, In Po
            Box 24610 Oklahoma City,
            OK 73124                                           25,739.00                 NA             NA            0.00


            Capital One PO Box 4199
            Houston, TX 77210                                   1,025.00                 NA             NA            0.00


            Hsbc/Mscpi Po Box 3425
            Buffalo, NY 14240                                       0.00                 NA             NA            0.00


            Matek & Mazar 77 West
            Washington Suite 1313                                   0.00                 NA             NA            0.00


            Matilde Ramirez 8 167TH PL
            Calumet City, IL 60409                             50,000.00                 NA             NA            0.00


            Portfolio Recovery Assoc 120
            Corporate Boulevard Norfolk,
            VA 23502                                                0.00                 NA             NA            0.00


            State Farm Insurance Support
            center PO Box 680001 Dallas,
            TX 75368-0001                                       9,346.00                 NA             NA            0.00


            The Law Offices of Corti &
            Aleksy 180 N. LaSalle St,
            Suite 2910 Chicago, IL 60601                            0.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 15-15182             Doc 38       Filed 02/12/19 Entered 02/12/19 11:41:29         Desc Main
                                                     Document     Page 6 of 10




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                            (from Form       (from Proofs of    ALLOWED
                                                 CODE
                                                                6F)              Claim)

            The University of Chicago
            Physician PO Box 75307
            Chicago, IL 60675                                       387.00                 NA             NA              0.00


            U S A Funds Po Box 6180
            Indianapolis, IN 46206                               69,905.00                 NA             NA              0.00


            University of Chicago
            Medicine 15965 Collections
            Center Drive Chicago, IL
            60693                                                   528.00                 NA             NA              0.00


            NAVIENT SOLUTIONS,
            LLC ON BEHALF OF USA
            FUNDS                               7100-000               NA           12,393.92      12,393.92        12,393.92


            NAVIENT SOLUTIONS,
            LLC ON BEHALF OF USA
1           FUNDS                               7100-000               NA           74,207.10      74,207.10              0.00

TOTAL GENERAL UNSECURED                                       $ 157,700.00        $ 86,601.02     $ 86,601.02      $ 12,393.92
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                                                                                                                                                                       Page:       1
                                         Case 15-15182              Doc 38     Filed 02/12/19 Entered 02/12/19 11:41:29                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   7 of 10AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:              15-15182                         JPC            Judge:        Jacqueline P. Cox                            Trustee Name:                      N. Neville Reid, Trustee
Case Name:            ANGELA P. CANNON                                                                                           Date Filed (f) or Converted (c):   04/29/2015 (f)
                                                                                                                                 341(a) Meeting Date:               06/17/2015
For Period Ending:    12/19/2018                                                                                                 Claims Bar Date:                   07/25/2017


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. CHECKING ACCOUNT WITH CHASE                                                             300.00                       0.00                                                       0.00                        FA
  2. SAVINGS ACCOUNT WITH CHASE                                                              875.00                       0.00                                                       0.00                        FA
  3. MISCELLANEOUS USED HOUSEHOLD GOODS AND                                                  450.00                       0.00                                                       0.00                        FA
     FURNISHINGS
  4. BOOKS, PICTURES, AND CD'S                                                               115.00                       0.00                                                       0.00                        FA
  5. WEARING APPAREL                                                                         900.00                       0.00                                                       0.00                        FA
  6. MISCELLANEOUS COSTUME JEWELRY                                                           200.00                       0.00                                                       0.00                        FA
  7. DEBTOR DOES NOT EXPECT A REFUND FOR THE 2014                                              0.00                       0.00                                                       0.00                        FA
     TAX PERIOD.
  8. AUTOMOBILE - 2001 MITSUBISHI ECLIPSE WITH 117,000                                   2,150.00                         0.00                                                       0.00                        FA
     IN MILEAGE
  9. PERSONAL INJURY CASE - CAR ACCIDENT (u)                                                   0.00                  20,000.00                                                22,019.36                          FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $4,990.00                   $20,000.00                                               $22,019.36                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Case Status April 2018: Hearing on Trustee's Final Report and professional and trustee fee applications will be heard on May 10, 2018.

  Case Status April 2017: Investigating personal injury claim but likely no asset case given lack of any serious injury. Estimate of asset No. 9 is included for compliance purposes
  only and may not reflect expected recovery as investigation by personal injury counsel is continuing.

  Case Status April 2016: Investigating personal injury claim.




      UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                   Page:    2
                                      Case 15-15182        Doc 38       Filed 02/12/19 Entered 02/12/19 11:41:29       Desc Main
                                                                         Document     Page 8 of 10
Initial Projected Date of Final Report (TFR): 12/31/2016    Current Projected Date of Final Report (TFR): 05/31/2018
                                                                                                                                    Exhibit 8




    UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                  Page:           1
                                         Case 15-15182                Doc 38 Filed 02/12/19
                                                                                          FORM 2Entered 02/12/19 11:41:29                               Desc Main
                                                                      ESTATE CASHDocument
                                                                                  RECEIPTS AND Page 9 of 10 RECORD
                                                                                               DISBURSEMENTS
           Case No: 15-15182                                                                                              Trustee Name: N. Neville Reid, Trustee                                   Exhibit 9
      Case Name: ANGELA P. CANNON                                                                                           Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX0885
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX4534                                                                              Blanket Bond (per case limit): $54,646,000.00
For Period Ending: 12/19/2018                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   03/02/18             9         Ankin Law Offices LLC                     Settlement from debtor s                               1242-000               $22,019.36                                $22,019.36
                                  10 N. Dearborn St.                        personal injury case per order
                                  Suite 500                                 [Dkt. 27] dated 02/07/18
                                  Chicago, IL 60602-4325
                                  312-346-8780
                                  Client Disbursement Account
   05/14/18            101        REID, N. NEVILLE                          Per [Dkt. 36] Order Awarding                           2100-000                                     $2,951.94           $19,067.42
                                  200 W. MADISON, SUITE 3000                Trustee Compensation and
                                  CHICAGO, IL 60606                         Expenses dated 05/10/18 (final
                                                                            distribution)
   06/01/18            102        FOX SWIBEL LEVIN & CARROLL LLP            Final fee app for Trustee's                            3110-000                                     $6,673.50           $12,393.92
                                  200 W. Madison Street                     counsel
                                  Suite 3000                                Period 11/13/17-3/31/18
                                  Chicago, IL 60606
   06/05/18            103        NAVIENT SOLUTIONS, LLC ON BEHALF Payment of distribution of                                      7100-000                                    $12,393.92                 $0.00
                                  OF USA FUNDS                     unsecured creditor
                                  ATTN: BANKRUPTCY LITIGATION UNIT
                                  E3149
                                  PO BOX 9430
                                  WILKES BARRE, PA 18773-9430


                                                                                                             COLUMN TOTALS                                $22,019.36           $22,019.36
                                                                                                                   Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                             Subtotal                                     $22,019.36           $22,019.36
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                          $22,019.36           $22,019.36




                                                                                   Page Subtotals:                                                        $22,019.36           $22,019.36
        UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                           Page:     2
                                 Case 15-15182    Doc 38          Filed 02/12/19 Entered 02/12/19 11:41:29         Desc Main
                                                                   Document     Page 10 of 10
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0885 - Checking                                        $22,019.36               $22,019.36                $0.00
                                                                                                         $22,019.36               $22,019.36                $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $22,019.36
                                            Total Gross Receipts:                     $22,019.36




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 10)
